Citation Nr: 0817705	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
status-post posterior spinal fusion.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1977, and served on active duty from April 1978 
to April 1982.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO, in part, denied service 
connection for residuals of status-post posterior spinal 
fusion, scoliosis, residuals of a right leg injury, and for a 
right hip disability.  In December 2006, the Board Remanded 
the claims for additional development.  Additional 
development was conducted by the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

In May 2006, the veteran testified in St. Petersburg, 
Florida, at a Travel Board hearing before a Veterans Law 
Judge who is no longer employed at the Board.  In April 2008, 
the veteran was notified of his right to a another Travel 
Board hearing, so that he could testify before a Veterans Law 
Judge who could participate in the decision on the appealed 
claims.  In May 2008, the veteran requested that he be 
afforded another Travel Board hearing,  

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that a Travel 
Board hearing may be scheduled.  The 
veteran and his representative should be 
notified of the date, time and place of 
the hearing.  After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then, in accordance with 
appellate procedures, the claims file 
should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



